 PROGRESSIVEMATRIX COMPANY383excluding office and clerical employees, guards, watchmen, superin-tendents, and all other supervisors as defined in the Act.5.The Employer contends that the petition is premature and movesits dismissal because of contemplated expansion in the size of theappropriate unit from 80 employees to an expected complement of200 employees.As the record discloses that the present complementconstitutes a substantial and representative proportion of the contem-plated working force, the Board denies the motion of the Employerand shall follow its usual policy of directing an immediate election.5[Text of Direction of Election omitted from publication in thisvolume.]'Westinghouse Electric Corporation,87 NLRB 463PROGRESSIVE MATRIX COMPANYandBINDERY AND SPECIALTY WORKERSUNION No. 182, INTERNATIONAL BROTHERHOOD OF BOOKBINDERS,AFL, PETITIONER.Case No. 13-KC-1590.February 21, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John P. Von Rohr,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit including all employeesin the Employer's shipping department.The Employer contendsthat the proposed unit is inappropriate, because it comprises an arbi-trary grouping of employees with dissimilar skills and interests, andbecause it does not include salesmen, porters, and the maintenanceman.The Employer is engaged in the manufacture of stereotypes, mats,and plastic ad plates at its plant in Chicago, Illinois. Its products93 NLRB No 59. 384DECISIONS OF NATIONAL LABOR,RELATIONS BOARDare sold to newspapers,advertising agencies,and other concerns, whichuse them in producing printed material.It employs approximately60 employees.The largest single group, about 25, consisting prin-cipally of stereotypers,are in the stereotype department,and havefor some time been represented by Chicago Stereotypers Union No.4, International Stereotypers and Electrotypers.The only other em-ployees now included in a bargaining unit are the delivery car drivers,3 in number,represented by Chicago Truck Drivers Local No. 705,International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers,AFL. Of the remaining nonsupervisory employees, thebulk, 22, are in the shipping department;in addition,there are 3porters, 1 maintenance man, 5 outside salesmen and 9 office clericals.The employees sought by the Petitioner are classified into 5 cate-gories.Fifteenshippers,also called servicemen,are responsible forcertain specific accounts, and deal directly with customers by tele-phone.After receiving orders, they remove the necessary plate fromthe plate file, prepare work orders,run proofs from the mat madeby the stereotype department, and prepare the mat for shipment.They also prepare purchasing orders for new plates, and check theirqualitywhen received.Shippers also make occasional deliveries.They acquire adequate skill in 2 to 3 months.Twosyndicate menmaintain a separate inventory of plates and other supplies.Theyhandle the accounts of those customers who purchase syndicated ma-terial, such as comic strips.But for these slight differences, theirfunctions closely parallel those of the shippers.Themat cutters(2 are regular and 1 works on the third shift), operate power sawsand a hand cutter; they cut and trim the mats, and break large matsdown into their component orders preparatory to shipment.Twoplate fileclerks are in charge of the general file room, where theymaintain plate and proof files for 400 miscellaneous "house accounts."They service accounts which are apparently too small and irregularto warrant assignment to individual shippers.Because of the largenumber of such accounts, these clerks require from 6 to 9 months tofamiliarize themselves with the customer files.Finally, there is anerrand man,whose sole duty is to make small deliveries and to pickup small orders, using public transportation or going on foot to per-form these tasks.Except for the errand man, all these employeesare in what the Employer calls its shipping department, workingunder common supervision and the same working conditions generally-The record contains very little evidence as to the duties of theremaining employees in the plant.There are three porters and onemaintenance man.As to one porter, at least, the record indicates thathe does some production work, for he"washes blankets"in the stereo-type department.The five outside salesmen and nine office clericalworkers presumably do only the work which their jobs titles imply. PROGRESSIVE MATRIX COMPANY385,At the hearing, the Petitioner attempted to justify its requestedunit-limited to the shipping department-as a homogeneous depart-mental group exercising distinctive and similar interests.The recorddoes not support this position.More accurately, as the Petitionerrecognizes and argues in its brief, it embraces substantially all those.production or operational employees not now represented in collective-bargaining.The Employer's business is essentially a service organ-ization.To the extent that the 15 shippers (servicemen) processcustomers' orders through the plant, therefore, they are engaged inproduction work.The mat cutters operate machines which put thefinishing touches on the product sold.They, like the plate file clerks,who only maintain files, certainly have no shipping duties whatever.-It appears, therefore, that the employees sought by the Petitioner areinaccurately called "shipping" employees, and that in fact they con-_stitute a residual grouping of the plant's production workers.Their-shipping duties, as such, are but a part of their varied functions. Inthese circumstances, we conclude that the proposed unit, subject tothe modifications made below, is appropriate as a residual produc-tion unit'Because the work of the porters and the maintenance man appearsto be closely related to the production process, we believe that theymay not appropriately be excluded from a residual unit of production_workers.Contrary to the Employer's contention, however, the out-side salesmen have interests in working conditions substantially differ-_ent from those of production workers. Indeed, the Board has recog-nized their separate interests by excluding them from production unitsin the past.2Similarly, exclusion of the office clericals, to which theEmployer apparently agrees, follows established Board precedent.3We shall, therefore, include the porters and the maintenance man, but,exclude outside salesmen and office clerical employees, from the unitherein found appropriate.We find that all production employees in the Employer's Chicago,,Illinois, plant, including all employees in the shipping department,,the porters, and maintenance man, but excluding all employees in thestereotype department, delivery car drivers, outside salesmen, officeand clerical employees, and all supervisors as defined in the Act, con-stitutes a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisVolume.]'International Harvester Co ,82 NLRB 1S5zHolyoke Mills Company and Potomac Drying and Finishing Corp.,90 NLRB No. 246 ;-HerbothTractor Co ,79 NLRB 431.3Newport News Children's Dress Company,89 NLRB 442.943732-51-26